 

Exhibit 10.1

 

LIXTE BIOTECHNOLOGY HOLDINGS, INC.

2020 STOCK INCENTIVE PLAN

 

1. Purpose.

 

The purpose of the Plan is to assist the Company in attracting, retaining,
motivating, and rewarding certain employees, officers, directors, and
consultants of the Company and its Affiliates and promoting the creation of
long-term value for stockholders of the Company by closely aligning the
interests of such individuals with those of such stockholders. The Plan
authorizes the award of Stock-based and cash-based incentives to Eligible
Persons to encourage such Eligible Persons to expend maximum effort in the
creation of stockholder value.

 

2. Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a) “Affiliate” means, with respect to a Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.

 

(b) “Award” means any Option, award of Restricted Stock, Restricted Stock Unit,
Stock Appreciation Right, or other Stock-based award granted under the Plan.

 

(c) “Award Agreement” means an Option Agreement, a Restricted Stock Agreement,
an RSU Agreement, a SAR Agreement, or an agreement governing the grant of any
other Stock-based Award granted under the Plan.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Cause” means, with respect to a Participant and in the absence of an Award
Agreement or Participant Agreement otherwise defining Cause, (1) the
Participant’s plea of nolo contendere to, conviction of or indictment for, any
crime (whether or not involving the Company or its Affiliates) (i) constituting
a felony or (ii) that has, or could reasonably be expected to result in, an
adverse impact on the performance of the Participant’s duties to the Service
Recipient, or otherwise has, or could reasonably be expected to result in, an
adverse impact on the business or reputation of the Company or its Affiliates,
(2) conduct of the Participant, in connection with his or her employment or
service, that has resulted, or could reasonably be expected to result, in injury
to the business or reputation of the Company or its Affiliates, (3) any material
violation of the policies of the Service Recipient, including, but not limited
to, those relating to sexual harassment or the disclosure or misuse of
confidential information, or those set forth in the manuals or statements of
policy of the Service Recipient; (4) the Participant’s act(s) of negligence or
willful misconduct in the course of his or her employment or service with the
Service Recipient; (5) misappropriation by the Participant of any assets or
business opportunities of the Company or its Affiliates; (6) embezzlement or
fraud committed by the Participant, at the Participant’s direction, or with the
Participant’s prior actual knowledge; or (7) willful neglect in the performance
of the Participant’s duties for the Service Recipient or willful or repeated
failure or refusal to perform such duties. If, subsequent to the Termination of
a Participant for any reason other than by the Service Recipient for Cause, it
is discovered that the Participant’s employment or service could have been
terminated for Cause, such Participant’s employment or service shall, at the
discretion of the Committee, be deemed to have been terminated by the Service
Recipient for Cause for all purposes under the Plan, and the Participant shall
be required to repay to the Company all amounts received by him or her in
respect of any Award following such Termination that would have been forfeited
under the Plan had such Termination been by the Service Recipient for Cause. In
the event that there is an Award Agreement or Participant Agreement defining
Cause, “Cause” shall have the meaning provided in such agreement, and a
Termination by the Service Recipient for Cause hereunder shall not be deemed to
have occurred unless all applicable notice and cure periods in such Award
Agreement or Participant Agreement are complied with.

 

 

 

 

(f) “Change in Control” means:

 

(1) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the U.S. Securities
and Exchange Commission or similar non-U.S. regulatory agency or pursuant to a
Non-Control Transaction) whereby any “person” (as defined in Section 3(a)(9) of
the Exchange Act) or any two or more persons deemed to be one “person” (as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company
or any of its Affiliates, an employee benefit plan sponsored or maintained by
the Company or any of its Affiliates (or its related trust), or any underwriter
temporarily holding securities pursuant to an offering of such securities,
directly or indirectly acquire “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
securities eligible to vote in the election of the Board (the “Company Voting
Securities”);

 

(2) the date, within any consecutive twenty-four (24) month period commencing on
or after the Effective Date, upon which individuals who constitute the Board as
of the Effective Date (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual who
becomes a director subsequent to the Effective Date whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then constituting the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
individual is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (including, but not limited to, a consent solicitation) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

(3) the consummation of a merger, consolidation, share exchange, or similar form
of corporate transaction involving the Company or any of its Affiliates that
requires the approval of the Company’s stockholders (whether for such
transaction, the issuance of securities in the transaction or otherwise) (a
“Reorganization”), unless immediately following such Reorganization (i) more
than fifty percent (50%) of the total voting power of (A) the corporation
resulting from such Reorganization (the “Surviving Company”) or (B) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to such Reorganization, (ii) no person, other than an employee benefit
plan sponsored or maintained by the Surviving Company or the Parent Company (or
its related trust), is or becomes the beneficial owner, directly or indirectly,
of fifty percent (50%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Company, or if there
is no Parent Company, the Surviving Company, and (iii) at least a majority of
the members of the board of directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, following the consummation of such
Reorganization are members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in clauses (i), (ii), and (iii) above shall be a “Non-Control Transaction”); or

 

(4) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” (as defined in
Section 3(a)(9) of the Exchange Act) or to any two or more persons deemed to be
one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Company’s Affiliates.

 

2

 

 

Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of fifty percent
(50%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then be
deemed to occur, and (y) with respect to the payment of any amount that
constitutes a deferral of compensation subject to Section 409A of the Code
payable upon a Change in Control, a Change in Control shall not be deemed to
have occurred, unless the Change in Control constitutes a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code.

 

(g) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including the rules and regulations thereunder and any successor
provisions, rules and regulations thereto.

 

(h) “Committee” means the Board, the Compensation Committee of the Board or such
other committee consisting of two or more individuals appointed by the Board to
administer the Plan and each other individual or committee of individuals
designated to exercise authority under the Plan.

 

(i) “Company” means Lixte Biotechnology Holdings, Inc., a Delaware corporation.

 

(j) “Corporate Event” has the meaning set forth in Section 10(b) hereof.

 

(k) “Data” has the meaning set forth in Section 20(f) hereof.

 

(l) “Disability” means, in the absence of an Award Agreement or Participant
Agreement otherwise defining Disability, the permanent and total disability of
such Participant within the meaning of Section 22(e)(3) of the Code. In the
event that there is an Award Agreement or Participant Agreement defining
Disability, “Disability” shall have the meaning provided in such Award Agreement
or Participant Agreement.

 

(m) “Disqualifying Disposition” means any disposition (including any sale) of
Stock acquired upon the exercise of an Incentive Stock Option made within the
period that ends either (1) two years after the date on which the Participant
was granted the Incentive Stock Option or (2) one year after the date upon which
the Participant acquired the Stock.

 

(n) “Effective Date” means ______ 2020, which is the date on which the Plan was
approved by the Board.

 

(o) “Eligible Person” means (1) each employee and officer of the Company or any
of its Affiliates, (2) each non-employee director of the Company or any of its
Affiliates; (3) each other natural Person who provides substantial services to
the Company or any of its Affiliates as a consultant or advisor (or a wholly
owned alter ego entity of the natural Person providing such services of which
such Person is an employee, stockholder or partner) and who is designated as
eligible by the Committee, and (4) each natural Person who has been offered
employment by the Company or any of its Affiliates; provided that such
prospective employee may not receive any payment or exercise any right relating
to an Award until such Person has commenced employment or service with the
Company or its Affiliates; provided further, however, that (i) with respect to
any Award that is intended to qualify as a “stock right” that does not provide
for a “deferral of compensation” within the meaning of Section 409A of the Code,
the term “Affiliate” as used in this Section 2(o) shall include only those
corporations or other entities in the unbroken chain of corporations or other
entities beginning with the Company where each of the corporations or other
entities in the unbroken chain other than the last corporation or other entity
owns stock possessing at least fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations or other
entities in the chain, and (ii) with respect to any Award that is intended to be
an Incentive Stock Option, the term “Affiliate” as used in this Section 2(o)
shall include only those entities that qualify as a “subsidiary corporation”
with respect to the Company within the meaning of Section 424(f) of the Code. An
employee on an approved leave of absence may be considered as still in the
employ of the Company or any of its Affiliates for purposes of eligibility for
participation in the Plan.

 

(p) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time, including the rules and regulations thereunder and any
successor provisions, rules and regulations thereto.

 

3

 

 

(q) “Expiration Date” means, with respect to an Option or Stock Appreciation
Right, the date on which the term of such Option or Stock Appreciation Right
expires, as determined under Sections 5(b) or 8(b) hereof, as applicable.

 

(r) “Fair Market Value” means, as of any date when the Stock is listed on one or
more national securities exchanges, the closing price reported on the principal
national securities exchange on which such Stock is listed and traded on the
date of determination or, if the closing price is not reported on such date of
determination, the closing price reported on the most recent date prior to the
date of determination. If the Stock is not listed on a national securities
exchange, “Fair Market Value” shall mean the amount determined by the Board in
good faith, and in a manner consistent with Section 409A of the Code, to be the
fair market value per share of Stock.

 

(s) “GAAP” means the U.S. Generally Accepted Accounting Principles, as in effect
from time to time.

 

(t) “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

(u) “Nonqualified Stock Option” means an Option not intended to be an Incentive
Stock Option.

 

(v) “Option” means a conditional right, granted to a Participant under Section 5
hereof, to purchase Stock at a specified price during a specified time period.

 

(w) “Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option Award.

 

(x) “Participant” means an Eligible Person who has been granted an Award under
the Plan or, if applicable, such other Person who holds an Award.

 

(y) “Participant Agreement” means an employment or other services agreement
between a Participant and the Service Recipient that describes the terms and
conditions of such Participant’s employment or service with the Service
Recipient and is effective as of the date of determination.

 

(z) “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
or other entity.

 

(aa) “Plan” means this Lixte Biotechnology Holdings, Inc.. 2020 Stock Incentive
Plan, as amended from time to time.

 

(bb) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act and an
“independent director” as defined under, as applicable, the NASDAQ Listing
Rules, the NYSE Listed Company Manual or other applicable stock exchange rules.

 

(cc) “Qualifying Committee” has the meaning set forth in Section 3(b) hereof.

 

(dd) “Restricted Stock” means Stock granted to a Participant under Section 6
hereof that is subject to certain restrictions and to a risk of forfeiture.

 

(ee) “Restricted Stock Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of an individual
Restricted Stock Award.

 

(ff) “Restricted Stock Unit” means a notional unit representing the right to
receive one share of Stock (or the cash value of one share of Stock, if so
determined by the Committee) on a specified settlement date.

 

4

 

 

(gg) “RSU Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award of
Restricted Stock Units.

 

(hh) “SAR Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award of Stock
Appreciation Rights.

 

(ii) “Securities Act” means the U.S. Securities Act of 1933, as amended from
time to time, including the rules and regulations thereunder and any successor
provisions, rules and regulations thereto.

 

(jj) “Service Recipient” means, with respect to a Participant holding an Award,
either the Company or an Affiliate of the Company by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

 

(kk) “Stock” means Common Stock, par value $0.0001 per share, of the Company,
and such other securities as may be substituted for such stock pursuant to
Section 10 hereof.

 

(ll) “Stock Appreciation Right” means a conditional right to receive an amount
equal to the value of the appreciation in the Stock over a specified period.
Except in the event of extraordinary circumstances, as determined in the sole
discretion of the Committee, or pursuant to Section 10(b) hereof, Stock
Appreciation Rights shall be settled in Stock.

 

(mm) “Substitute Award” has the meaning set forth in Section 4(a) hereof.

 

(nn) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient; provided, however, that, if
so determined by the Committee at the time of any change in status in relation
to the Service Recipient (e.g., a Participant ceases to be an employee and
begins providing services as a consultant, or vice versa), such change in status
will not be deemed a Termination hereunder. Unless otherwise determined by the
Committee, in the event that the Service Recipient ceases to be an Affiliate of
the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute the Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.
Notwithstanding anything herein to the contrary, a Participant’s change in
status in relation to the Service Recipient (for example, a change from employee
to consultant) shall not be deemed a Termination hereunder with respect to any
Awards constituting “nonqualified deferred compensation” subject to Section 409A
of the Code that are payable upon a Termination unless such change in status
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments in respect of an Award constituting nonqualified deferred
compensation subject to Section 409A of the Code that are payable upon a
Termination shall be delayed for such period as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code. On the first business day
following the expiration of such period, the Participant shall be paid, in a
single lump sum without interest, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule
applicable to such Award.

 

3. Administration.

 

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (1) select Eligible Persons to become Participants, (2) grant Awards,
(3) determine the type, number and type of shares of Stock subject to, other
terms and conditions of, and all other matters relating to, Awards, (4)
prescribe Award Agreements (which need not be identical for each Participant)
and rules and regulations for the administration of the Plan, (5) construe and
interpret the Plan and Award Agreements and correct defects, supply omissions,
and reconcile inconsistencies therein, (6) suspend the right to exercise Awards
during any period that the Committee deems appropriate to comply with applicable
securities laws, and thereafter extend the exercise period of an Award by an
equivalent period of time or such shorter period required by, or necessary to
comply with, applicable law, and (7) make all other decisions and determinations
as the Committee may deem necessary or advisable for the administration of the
Plan. Any action of the Committee shall be final, conclusive, and binding on all
Persons, including, without limitation, the Company, its stockholders and
Affiliates, Eligible Persons, Participants, and beneficiaries of Participants.
Notwithstanding anything in the Plan to the contrary, the Committee shall have
the ability to accelerate the vesting of any outstanding Award at any time and
for any reason, including upon a Corporate Event, subject to Section 10(d), or
in the event of a Participant’s Termination by the Service Recipient other than
for Cause, or due to the Participant’s death, Disability or retirement (as such
term may be defined in an applicable Award Agreement or Participant Agreement,
or, if no such definition exists, in accordance with the Company’s then-current
employment policies and guidelines). For the avoidance of doubt, the Board shall
have the authority to take all actions under the Plan that the Committee is
permitted to take.

 

5

 

 

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to a Participant who is then subject to Section
16 of the Exchange Act in respect of the Company, must be taken by the remaining
members of the Committee or a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members (a “Qualifying
Committee”). Any action authorized by such a Qualifying Committee shall be
deemed the action of the Committee for purposes of the Plan. The express grant
of any specific power to a Qualifying Committee, and the taking of any action by
such a Qualifying Committee, shall not be construed as limiting any power or
authority of the Committee.

 

(c) Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any of its Affiliates, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions under the Plan, including, but not limited
to, administrative functions, as the Committee may determine appropriate. The
Committee may appoint agents to assist it in administering the Plan. Any actions
taken by an officer or employee delegated authority pursuant to this Section
3(c) within the scope of such delegation shall, for all purposes under the Plan,
be deemed to be an action taken by the Committee. Notwithstanding the foregoing
or any other provision of the Plan to the contrary, any Award granted under the
Plan to any Eligible Person who is not an employee of the Company or any of its
Affiliates (including any non-employee director of the Company or any Affiliate)
or to any Eligible Person who is subject to Section 16 of the Exchange Act must
be expressly approved by the Committee or Qualifying Committee in accordance
with Section 3(b) above.

 

(d) Sections 409A and 457A. The Committee shall take into account compliance
with Sections 409A and 457A of the Code in connection with any grant of an Award
under the Plan, to the extent applicable. While the Awards granted hereunder are
intended to be structured in a manner to avoid the imposition of any penalty
taxes under Sections 409A and 457A of the Code, in no event whatsoever shall the
Company or any of its Affiliates be liable for any additional tax, interest, or
penalties that may be imposed on a Participant as a result of Section 409A or
Section 457A of the Code or any damages for failing to comply with Section 409A
or Section 457A of the Code or any similar state or local laws (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A or Section 457A of the Code).

 

4. Shares Available Under the Plan; Other Limitations.

 

(a) Number of Shares Available for Delivery. Subject to adjustment as provided
in Section 10 hereof, the total number of shares of Stock reserved and available
for delivery in connection with Awards under the Plan shall equal 14,000,000.
Shares of Stock delivered under the Plan shall consist of authorized and
unissued shares or previously issued shares of Stock reacquired by the Company
on the open market or by private purchase. Notwithstanding the foregoing, (i)
except as may be required by reason of Section 422 of the Code, the number of
shares of Stock available for issuance hereunder shall not be reduced by shares
issued pursuant to Awards issued or assumed in connection with a merger or
acquisition as contemplated by, as applicable, NYSE Listed Company Manual
Section 303A.08, NASDAQ Listing Rule 5635(c) and IM-5635-1, AMEX Company Guide
Section 711, or other applicable stock exchange rules, and their respective
successor rules and listing exchange promulgations (each such Award, a
“Substitute Award”); and (ii) shares of Stock shall not be deemed to have been
issued pursuant to the Plan with respect to any portion of an Award that is
settled in cash.

 

6

 

 

(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double-counting (as, for example, in the
case of tandem awards or Substitute Awards) and make adjustments if the number
of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award. Other than with respect to a
Substitute Award, to the extent that an Award expires or is canceled, forfeited,
settled in cash, or otherwise terminated without delivery to the Participant of
the full number of shares of Stock to which the Award related, the undelivered
shares of Stock will again be available for grant. Shares of Stock withheld in
payment of the exercise price or taxes relating to an Award and shares of Stock
equal to the number surrendered in payment of any exercise price or taxes
relating to an Award shall not be deemed to constitute shares delivered to the
Participant and shall be deemed to again be available for delivery under the
Plan.

 

(c) Incentive Stock Options. No more than 14,000,000 shares of Stock (subject to
adjustment as provided in Section 10 hereof) reserved for issuance hereunder may
be issued or transferred upon exercise or settlement of Incentive Stock Options.

 

(d) Shares Available Under Acquired Plans. To the extent permitted by NYSE
Listed Company Manual Section 303A.08, NASDAQ Listing Rule 5635(c) or other
applicable stock exchange rules, subject to applicable law, in the event that a
company acquired by the Company or with which the Company combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio of
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
number of shares of Stock reserved and available for delivery in connection with
Awards under the Plan; provided that Awards using such available shares shall
not be made after the date awards could have been made under the terms of such
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by the Company or any subsidiary of the
Company immediately prior to such acquisition or combination.

 

5. Options.

 

(a) General. Certain Options granted under the Plan may be intended to be
Incentive Stock Options; however, no Incentive Stock Options may be granted
hereunder following the tenth (10th) anniversary of the earlier of (i) the date
the Plan is adopted by the Board and (ii) the date the stockholders of the
Company approve the Plan. Options may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate; provided, however, that Incentive Stock Options may be granted only
to Eligible Persons who are employees of the Company or an Affiliate (as such
definition is limited pursuant to Section 2(o) hereof) of the Company. The
provisions of separate Options shall be set forth in separate Option Agreements,
which agreements need not be identical. No dividends or dividend equivalents
shall be paid on Options.

 

(b) Term. The term of each Option shall be set by the Committee at the time of
grant; provided, however, that no Option granted hereunder shall be exercisable
after, and each Option shall expire, ten (10) years from the date it was
granted.

 

(c) Exercise Price. The exercise price per share of Stock for each Option shall
be set by the Committee at the time of grant and shall not be less than the Fair
Market Value on the date of grant, subject to Section 5(g) hereof in the case of
any Incentive Stock Option. Notwithstanding the foregoing, in the case of an
Option that is a Substitute Award, the exercise price per share of Stock for
such Option may be less than the Fair Market Value on the date of grant;
provided, that such exercise price is determined in a manner consistent with the
provisions of Section 409A of the Code and, if applicable, Section 424(a) of the
Code.

 

7

 

 

(d) Payment for Stock. Payment for shares of Stock acquired pursuant to an
Option granted hereunder shall be made in full upon exercise of the Option in a
manner approved by the Committee, which may include any of the following payment
methods: (1) in immediately available funds in U.S. dollars, or by certified or
bank cashier’s check, (2) by delivery of shares of Stock having a value equal to
the exercise price, (3) by a broker-assisted cashless exercise in accordance
with procedures approved by the Committee, whereby payment of the Option
exercise price or tax withholding obligations may be satisfied, in whole or in
part, with shares of Stock subject to the Option by delivery of an irrevocable
direction to a securities broker (on a form prescribed by the Committee) to sell
shares of Stock and to deliver all or part of the sale proceeds to the Company
in payment of the aggregate exercise price and, if applicable, the amount
necessary to satisfy the Company’s withholding obligations, or (4) by any other
means approved by the Committee (including, by delivery of a notice of “net
exercise” to the Company, pursuant to which the Participant shall receive the
number of shares of Stock underlying the Option so exercised reduced by the
number of shares of Stock equal to the aggregate exercise price of the Option
divided by the Fair Market Value on the date of exercise). Notwithstanding
anything herein to the contrary, if the Committee determines that any form of
payment available hereunder would be in violation of Section 402 of the
Sarbanes-Oxley Act of 2002, such form of payment shall not be available.

 

(e) Vesting. Options shall vest and become exercisable in such manner, on such
date or dates, or upon the achievement of performance or other conditions, in
each case as may be determined by the Committee and set forth in an Option
Agreement; provided, however, that notwithstanding any such vesting dates, the
Committee may in its sole discretion accelerate the vesting of any Option at any
time and for any reason. Unless otherwise specifically determined by the
Committee, the vesting of an Option shall occur only while the Participant is
employed by or rendering services to the Service Recipient, and all vesting
shall cease upon a Participant’s Termination for any reason. To the extent
permitted by applicable law and unless otherwise determined by the Committee,
vesting shall be suspended during the period of any approved unpaid leave of
absence by a Participant following which the Participant has a right to
reinstatement and shall resume upon such Participant’s return to active
employment. If an Option is exercisable in installments, such installments or
portions thereof that become exercisable shall remain exercisable until the
Option expires, is canceled or otherwise terminates.

 

(f) Termination of Employment or Service. Except as provided by the Committee in
an Option Agreement, Participant Agreement or otherwise:

 

(1) In the event of a Participant’s Termination prior to the applicable
Expiration Date for any reason other than (i) by the Service Recipient for
Cause, or (ii) by reason of the Participant’s death or Disability, (A) all
vesting with respect to such Participant’s Options outstanding shall cease, (B)
all of such Participant’s unvested Options outstanding shall terminate and be
forfeited for no consideration as of the date of such Termination, and (C) all
of such Participant’s vested Options outstanding shall terminate and be
forfeited for no consideration on the earlier of (x) the applicable Expiration
Date and (y) the date that is ninety (90) days after the date of such
Termination.

 

(2) In the event of a Participant’s Termination prior to the applicable
Expiration Date by reason of such Participant’s death or Disability, (i) all
vesting with respect to such Participant’s Options outstanding shall cease, (ii)
all of such Participant’s unvested Options outstanding shall terminate and be
forfeited for no consideration as of the date of such Termination, and (iii) all
of such Participant’s vested Options outstanding shall terminate and be
forfeited for no consideration on the earlier of (x) the applicable Expiration
Date and (y) the date that is twelve (12) months after the date of such
Termination.

 

(3) In the event of a Participant’s Termination prior to the applicable
Expiration Date by the Service Recipient for Cause, all of such Participant’s
Options outstanding (whether or not vested) shall immediately terminate and be
forfeited for no consideration as of the date of such Termination.

 

(g) Special Provisions Applicable to Incentive Stock Options.

 

(1) No Incentive Stock Option may be granted to any Eligible Person who, at the
time the Option is granted, owns directly, or indirectly within the meaning of
Section 424(d) of the Code, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
parent or subsidiary thereof, unless such Incentive Stock Option (i) has an
exercise price of at least one hundred ten percent (110%) of the Fair Market
Value on the date of the grant of such Option and (ii) cannot be exercised more
than five (5) years after the date it is granted.

 

8

 

 

(2) To the extent that the aggregate Fair Market Value (determined as of the
date of grant) of Stock for which Incentive Stock Options are exercisable for
the first time by any Participant during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options.

 

(3) Each Participant who receives an Incentive Stock Option must agree to notify
the Company in writing immediately after the Participant makes a Disqualifying
Disposition of any Stock acquired pursuant to the exercise of an Incentive Stock
Option.

 

6. Restricted Stock.

 

(a) General. Restricted Stock may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Awards of Restricted Stock shall be set forth in
separate Restricted Stock Agreements, which agreements need not be identical.
Subject to the restrictions set forth in Section 6(b) hereof, and except as
otherwise set forth in the applicable Restricted Stock Agreement, the
Participant shall generally have the rights and privileges of a stockholder as
to such Restricted Stock, including the right to vote such Restricted Stock.
Unless otherwise set forth in a Participant’s Restricted Stock Agreement, cash
dividends and stock dividends, if any, with respect to the Restricted Stock
shall be withheld by the Company for the Participant’s account, and shall be
subject to forfeiture to the same degree as the shares of Restricted Stock to
which such dividends relate. Except as otherwise determined by the Committee, no
interest will accrue or be paid on the amount of any cash dividends withheld.

 

(b) Vesting and Restrictions on Transfer. Restricted Stock shall vest in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a Restricted Stock Agreement; provided, however, that notwithstanding any such
vesting dates, the Committee may in its sole discretion accelerate the vesting
of any Award of Restricted Stock at any time and for any reason. Unless
otherwise specifically determined by the Committee, the vesting of an Award of
Restricted Stock shall occur only while the Participant is employed by or
rendering services to the Service Recipient, and all vesting shall cease upon a
Participant’s Termination for any reason. To the extent permitted by applicable
law and unless otherwise determined by the Committee, vesting shall be suspended
during the period of any approved unpaid leave of absence by a Participant
following which the Participant has a right to reinstatement and shall resume
upon such Participant’s return to active employment. In addition to any other
restrictions set forth in a Participant’s Restricted Stock Agreement, the
Participant shall not be permitted to sell, transfer, pledge, or otherwise
encumber the Restricted Stock prior to the time the Restricted Stock has vested
pursuant to the terms of the Restricted Stock Agreement.

 

(c) Termination of Employment or Service. Except as provided by the Committee in
a Restricted Stock Agreement, Participant Agreement or otherwise, in the event
of a Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock has vested, (1) all vesting with respect to such
Participant’s Restricted Stock outstanding shall cease, and (2) as soon as
practicable following such Termination, the Company shall repurchase from the
Participant, and the Participant shall sell, all of such Participant’s unvested
shares of Restricted Stock at a purchase price equal to the original purchase
price paid for the Restricted Stock; provided that, if the original purchase
price paid for the Restricted Stock is equal to zero dollars ($0), such unvested
shares of Restricted Stock shall be forfeited to the Company by the Participant
for no consideration as of the date of such Termination.

 

7. Restricted Stock Units.

 

(a) General. Restricted Stock Units may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Restricted Stock Units shall be set
forth in separate RSU Agreements, which agreements need not be identical.

 

(b) Vesting. Restricted Stock Units shall vest in such manner, on such date or
dates, or upon the achievement of performance or other conditions, in each case
as may be determined by the Committee and set forth in an RSU Agreement;
provided, however, that notwithstanding any such vesting dates, the Committee
may in its sole discretion accelerate the vesting of any Restricted Stock Unit
at any time and for any reason. Unless otherwise specifically determined by the
Committee, the vesting of a Restricted Stock Unit shall occur only while the
Participant is employed by or rendering services to the Service Recipient, and
all vesting shall cease upon a Participant’s Termination for any reason. To the
extent permitted by applicable law and unless otherwise determined by the
Committee, vesting shall be suspended during the period of any approved unpaid
leave of absence by a Participant following which the Participant has a right to
reinstatement and shall resume upon such Participant’s return to active
employment.

 

9

 

 

(c) Settlement. Restricted Stock Units shall be settled in Stock, cash, or
property, as determined by the Committee, in its sole discretion, on the date or
dates determined by the Committee and set forth in an RSU Agreement. Unless
otherwise set forth in a Participant’s RSU Agreement, a Participant shall not be
entitled to dividends, if any, or dividend equivalents with respect to
Restricted Stock Units prior to settlement.

 

(d) Termination of Employment or Service. Except as provided by the Committee in
an RSU Agreement, Participant Agreement or otherwise, in the event of a
Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock Units have been settled, (1) all vesting with
respect to such Participant’s Restricted Stock Units outstanding shall cease,
(2) all of such Participant’s unvested Restricted Stock Units outstanding shall
be forfeited for no consideration as of the date of such Termination, and (3)
any shares remaining undelivered with respect to vested Restricted Stock Units
then held by such Participant shall be delivered on the delivery date or dates
specified in the RSU Agreement.

 

8. Stock Appreciation Rights.

 

(a) General. Stock Appreciation Rights may be granted to Eligible Persons in
such form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Stock Appreciation Rights shall be set
forth in separate SAR Agreements, which agreements need not be identical. No
dividends or dividend equivalents shall be paid on Stock Appreciation Rights.

 

(b) Term. The term of each Stock Appreciation Right shall be set by the
Committee at the time of grant; provided, however, that no Stock Appreciation
Right granted hereunder shall be exercisable after, and each Stock Appreciation
Right shall expire, ten (10) years from the date it was granted.

 

(c) Base Price. The base price per share of Stock for each Stock Appreciation
Right shall be set by the Committee at the time of grant and shall not be less
than the Fair Market Value on the date of grant. Notwithstanding the foregoing,
in the case of a Stock Appreciation Right that is a Substitute Award, the base
price per share of Stock for such Stock Appreciation Right may be less than the
Fair Market Value on the date of grant; provided, that such base price is
determined in a manner consistent with the provisions of Section 409A of the
Code.

 

(d) Vesting. Stock Appreciation Rights shall vest and become exercisable in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a SAR Agreement; provided, however, that notwithstanding any such vesting dates,
the Committee may in its sole discretion accelerate the vesting of any Stock
Appreciation Right at any time and for any reason. Unless otherwise specifically
determined by the Committee, the vesting of a Stock Appreciation Right shall
occur only while the Participant is employed by or rendering services to the
Service Recipient, and all vesting shall cease upon a Participant’s Termination
for any reason. To the extent permitted by applicable law and unless otherwise
determined by the Committee, vesting shall be suspended during the period of any
approved unpaid leave of absence by a Participant following which the
Participant has a right to reinstatement and shall resume upon such
Participant’s return to active employment. If a Stock Appreciation Right is
exercisable in installments, such installments or portions thereof that become
exercisable shall remain exercisable until the Stock Appreciation Right expires,
is canceled or otherwise terminates.

 

(e) Payment upon Exercise. Payment upon exercise of a Stock Appreciation Right
may be made in cash, Stock, or property as specified in the SAR Agreement or
determined by the Committee, in each case having a value in respect of each
share of Stock underlying the portion of the Stock Appreciation Right so
exercised, equal to the difference between the base price of such Stock
Appreciation Right and the Fair Market Value of one (1) share of Stock on the
exercise date. For purposes of clarity, each share of Stock to be issued in
settlement of a Stock Appreciation Right is deemed to have a value equal to the
Fair Market Value of one (1) share of Stock on the exercise date. In no event
shall fractional shares be issuable upon the exercise of a Stock Appreciation
Right, and in the event that fractional shares would otherwise be issuable, the
number of shares issuable will be rounded down to the next lower whole number of
shares, and the Participant will be entitled to receive a cash payment equal to
the value of such fractional share.

 

10

 

 

(f) Termination of Employment or Service. Except as provided by the Committee in
a SAR Agreement, Participant Agreement or otherwise:

 

(1) In the event of a Participant’s Termination prior to the applicable
Expiration Date for any reason other than (i) by the Service Recipient for
Cause, or (ii) by reason of the Participant’s death or Disability, (A) all
vesting with respect to such Participant’s Stock Appreciation Rights outstanding
shall cease, (B) all of such Participant’s unvested Stock Appreciation Rights
outstanding shall terminate and be forfeited for no consideration as of the date
of such Termination, and (C) all of such Participant’s vested Stock Appreciation
Rights outstanding shall terminate and be forfeited for no consideration on the
earlier of (x) the applicable Expiration Date and (y) the date that is ninety
(90) days after the date of such Termination.

 

(2) In the event of a Participant’s Termination prior to the applicable
Expiration Date by reason of such Participant’s death or Disability, (i) all
vesting with respect to such Participant’s Stock Appreciation Rights outstanding
shall cease, (ii) all of such Participant’s unvested Stock Appreciation Rights
outstanding shall terminate and be forfeited for no consideration as of the date
of such Termination, and (iii) all of such Participant’s vested Stock
Appreciation Rights outstanding shall terminate and be forfeited for no
consideration on the earlier of (x) the applicable Expiration Date and (y) the
date that is twelve (12) months after the date of such Termination. In the event
of a Participant’s death, such Participant’s Stock Appreciation Rights shall
remain exercisable by the Person or Persons to whom such Participant’s rights
under the Stock Appreciation Rights pass by will or by the applicable laws of
descent and distribution until the applicable Expiration Date, but only to the
extent that the Stock Appreciation Rights were vested at the time of such
Termination.

 

(3) In the event of a Participant’s Termination prior to the applicable
Expiration Date by the Service Recipient for Cause, all of such Participant’s
Stock Appreciation Rights outstanding (whether or not vested) shall immediately
terminate and be forfeited for no consideration as of the date of such
Termination.

 

9. Other Stock-Based Awards.

 

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based upon or related
to Stock, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee may also grant Stock as a bonus (whether or not subject to
any vesting requirements or other restrictions on transfer), and may grant other
Awards in lieu of obligations of the Company or an Affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee. The
terms and conditions applicable to such Awards shall be determined by the
Committee and evidenced by Award Agreements, which agreements need not be
identical.

 

10. Adjustment for Recapitalization, Merger, etc.

 

(a) Capitalization Adjustments. The aggregate number of shares of Stock that may
be delivered in connection with Awards (as set forth in Section 4 hereof), the
numerical share limits in Section 4(a) hereof, the number of shares of Stock
covered by each outstanding Award, and the price per share of Stock underlying
each such Award shall be equitably and proportionally adjusted or substituted,
as determined by the Committee, in its sole discretion, as to the number, price,
or kind of a share of Stock or other consideration subject to such Awards (1) in
the event of changes in the outstanding Stock or in the capital structure of the
Company by reason of stock dividends, extraordinary cash dividends, stock
splits, reverse stock splits, recapitalizations, reorganizations, mergers,
amalgamations, consolidations, combinations, exchanges, or other relevant
changes in capitalization occurring after the date of grant of any such Award
(including any Corporate Event); (2) in connection with any extraordinary
dividend declared and paid in respect of shares of Stock, whether payable in the
form of cash, stock, or any other form of consideration; or (3) in the event of
any change in applicable laws or circumstances that results in or could result
in, in either case, as determined by the Committee in its sole discretion, any
substantial dilution or enlargement of the rights intended to be granted to, or
available for, Participants in the Plan.

 

11

 

 

(b) Corporate Events. Notwithstanding the foregoing, except as provided by the
Committee in an Award Agreement, Participant Agreement or otherwise, in
connection with (i) a merger, amalgamation, or consolidation involving the
Company in which the Company is not the surviving corporation, (ii) a merger,
amalgamation, or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Stock receive securities of
another corporation or other property or cash, (iii) a Change in Control, or
(iv) the reorganization, dissolution or liquidation of the Company (each, a
“Corporate Event”), the Committee may provide for any one or more of the
following:

 

(1) The assumption or substitution of any or all Awards in connection with such
Corporate Event, in which case the Awards shall be subject to the adjustment set
forth in Section 10(a) above;

 

(2) The acceleration of vesting of any or all Awards not assumed or substituted
in connection with such Corporate Event, subject to the consummation of such
Corporate Event;

 

(3) The cancellation of any or all Awards not assumed or substituted in
connection with such Corporate Event (whether vested or unvested) as of the
consummation of such Corporate Event, together with the payment to the
Participants holding vested Awards (including any Awards that would vest upon
the Corporate Event but for such cancellation) so canceled of an amount in
respect of cancellation equal to the amount payable pursuant to any Cash Award
or, with respect to other Awards, an amount based upon the per-share
consideration being paid for the Stock in connection with such Corporate Event,
less, in the case of Options, Stock Appreciation Rights, and other Awards
subject to exercise, the applicable exercise or base price; provided, however,
that holders of Options, Stock Appreciation Rights, and other Awards subject to
exercise shall be entitled to consideration in respect of cancellation of such
Awards only if the per-share consideration less the applicable exercise or base
price is greater than zero dollars ($0), and to the extent that the per-share
consideration is less than or equal to the applicable exercise or base price,
such Awards shall be canceled for no consideration;

 

(4) The cancellation of any or all Options, Stock Appreciation Rights and other
Awards subject to exercise not assumed or substituted in connection with such
Corporate Event (whether vested or unvested) as of the consummation of such
Corporate Event; provided that all Options, Stock Appreciation Rights and other
Awards to be so canceled pursuant to this paragraph (4) shall first become
exercisable for a period of at least ten (10) days prior to such Corporate
Event, with any exercise during such period of any unvested Options, Stock
Appreciation Rights or other Awards to be (A) contingent upon and subject to the
occurrence of the Corporate Event, and (B) effectuated by such means as are
approved by the Committee; and

 

(5) The replacement of any or all Awards (other than Awards that are intended to
qualify as “stock rights” that do not provide for a “deferral of compensation”
within the meaning of Section 409A of the Code) with a cash incentive program
that preserves the value of the Awards so replaced (determined as of the
consummation of the Corporate Event), with subsequent payment of cash incentives
subject to the same vesting conditions as applicable to the Awards so replaced
and payment to be made within thirty (30) days of the applicable vesting date.

 

Payments to holders pursuant to paragraph (3) above shall be made in cash or, in
the sole discretion of the Committee, and to the extent applicable, in the form
of such other consideration necessary for a Participant to receive property,
cash, or securities (or a combination thereof) as such Participant would have
been entitled to receive upon the occurrence of the transaction if the
Participant had been, immediately prior to such transaction, the holder of the
number of shares of Stock covered by the Award at such time (less any applicable
exercise or base price). In addition, in connection with any Corporate Event,
prior to any payment or adjustment contemplated under this Section 10(b), the
Committee may require a Participant to (A) represent and warrant as to the
unencumbered title to his or her Awards, (B) bear such Participant’s pro-rata
share of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Stock, and (C) deliver
customary transfer documentation as reasonably determined by the Committee. The
Committee need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Committee may take
different actions with respect to the vested and unvested portions of an Award.

 

12

 

 

(c) Fractional Shares. Any adjustment provided under this Section 10 may, in the
Committee’s discretion, provide for the elimination of any fractional share that
might otherwise become subject to an Award. No cash settlements shall be made
with respect to fractional shares so eliminated.

 

(d) Double-Trigger Vesting. Notwithstanding any other provisions of the Plan, an
Award Agreement or Participant Agreement to the contrary, with respect to any
Award that is assumed or substituted in connection with a Change in Control, the
vesting, payment, purchase or distribution of such Award may not be accelerated
by reason of the Change in Control for any Participant unless the Participant
experiences an involuntary Termination as a result of the Change in Control.
Unless otherwise provided for in an Award Agreement or Participant Agreement,
any Award held by a Participant who experiences an involuntary Termination as a
result of a Change in Control shall immediately vest as of the date of such
Termination. For purposes of this Section 10(d), a Participant will be deemed to
experience an involuntary Termination as a result of a Change in Control if the
Participant experiences a Termination by the Service Recipient other than for
Cause, or otherwise experiences a Termination under circumstances which entitle
the Participant to mandatory severance payment(s) pursuant to applicable law or,
in the case of a non-employee director of the Company, if the non-employee
director’s service on the Board terminates in connection with or as a result of
a Change in Control, in each case, at any time beginning on the date of the
Change in Control up to and including the second (2nd) anniversary of the Change
in Control.

 

11. Use of Proceeds.

 

The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.

 

12. Rights and Privileges as a Stockholder.

 

Except as otherwise specifically provided in the Plan, no Person shall be
entitled to the rights and privileges of Stock ownership in respect of shares of
Stock that are subject to Awards hereunder until such shares have been issued to
that Person.

 

13. Transferability of Awards.

 

Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the applicable laws of descent and
distribution, and to the extent subject to exercise, Awards may not be exercised
during the lifetime of the grantee other than by the grantee. Notwithstanding
the foregoing, except with respect to Incentive Stock Options, Awards and a
Participant’s rights under the Plan shall be transferable for no value to the
extent provided in an Award Agreement or otherwise determined at any time by the
Committee.

 

14. Employment or Service Rights.

 

No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for the
grant of any other Award. Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company or an Affiliate of the Company.

 

13

 

 

15. Compliance with Laws.

 

The obligation of the Company to deliver Stock upon issuance, vesting, exercise,
or settlement of any Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale with the U.S.
Securities and Exchange Commission pursuant to the Securities Act (or with a
similar non-U.S. regulatory agency pursuant to a similar law or regulation) or
unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares may be offered or sold without such registration
pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with. The Company shall be under no
obligation to register for sale or resale under the Securities Act any of the
shares of Stock to be offered or sold under the Plan or any shares of Stock to
be issued upon exercise or settlement of Awards. If the shares of Stock offered
for sale or sold under the Plan are offered or sold pursuant to an exemption
from registration under the Securities Act, the Company may restrict the
transfer of such shares and may legend the Stock certificates representing such
shares in such manner as it deems advisable to ensure the availability of any
such exemption.

 

16. Withholding Obligations.

 

As a condition to the issuance, vesting, exercise, or settlement of any Award
(or upon the making of an election under Section 83(b) of the Code), the
Committee may require that a Participant satisfy, through deduction or
withholding from any payment of any kind otherwise due to the Participant, or
through such other arrangements as are satisfactory to the Committee, the amount
of all federal, state, and local income and other taxes of any kind required or
permitted to be withheld in connection with such issuance, vesting, exercise, or
settlement (or election). The Committee, in its discretion, may permit shares of
Stock to be used to satisfy tax withholding requirements, and such shares shall
be valued at their Fair Market Value as of the issuance, vesting, exercise, or
settlement date of the Award, as applicable.

 

17. Amendment of the Plan or Awards.

 

(a) Amendment of Plan. The Board or the Committee may amend the Plan at any time
and from time to time.

 

(b) Amendment of Awards. The Board or the Committee may amend the terms of any
one or more Awards at any time and from time to time.

 

(c) Stockholder Approval; No Material Impairment. Notwithstanding anything
herein to the contrary, no amendment to the Plan or any Award shall be effective
without stockholder approval to the extent that such approval is required
pursuant to applicable law or the applicable rules of each national securities
exchange on which the Stock is listed. Additionally, no amendment to the Plan or
any Award shall materially impair a Participant’s rights under any Award unless
the Participant consents in writing (it being understood that no action taken by
the Board or the Committee that is expressly permitted under the Plan,
including, without limitation, any actions described in Section 10 hereof, shall
constitute an amendment to the Plan or an Award for such purpose).
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, and without an affected Participant’s consent, the Board or the Committee
may amend the terms of the Plan or any one or more Awards from time to time as
necessary to bring such Awards into compliance with applicable law, including,
without limitation, Section 409A of the Code.

 

18. Termination or Suspension of the Plan.

 

The Board or the Committee may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the stockholders of the Company approve the Plan. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated; provided, however, that following any suspension or termination of
the Plan, the Plan shall remain in effect for the purpose of governing all
Awards then outstanding hereunder until such time as all Awards under the Plan
have been terminated, forfeited, or otherwise canceled, or earned, exercised,
settled, or otherwise paid out, in accordance with their terms.

 

14

 

 

19. Effective Date of the Plan.

 

The Plan is effective as of the Effective Date..

 

20. Miscellaneous.

 

(a) Certificates. Stock acquired pursuant to Awards granted under the Plan may
be evidenced in such a manner as the Committee shall determine. If certificates
representing Stock are registered in the name of the Participant, the Committee
may require that (1) such certificates bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Stock, (2) the
Company retain physical possession of the certificates, and (3) the Participant
deliver a stock power to the Company, endorsed in blank, relating to the Stock.
Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, that the Stock shall be held in book-entry form rather than
delivered to the Participant pending the release of any applicable restrictions.

 

(b) Other Benefits. No Award granted or paid out under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

 

(c) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Committee, regardless of when the instrument, certificate, or letter evidencing
the Award is communicated to, or actually received or accepted by, the
Participant. In the event that the corporate records (e.g., Committee consents,
resolutions or minutes) documenting the corporate action constituting the grant
contain terms (e.g., exercise price, vesting schedule or number of shares of
Stock) that are inconsistent with those in the Award Agreement as a result of a
clerical error in connection with the preparation of the Award Agreement, the
corporate records will control and the Participant will have no legally binding
right to the incorrect term in the Award Agreement.

 

(d) Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Awards granted under the Plan shall be and remain subject to any
incentive compensation clawback or recoupment policy currently in effect or as
may be adopted by the Board (or a committee or subcommittee of the Board) and,
in each case, as may be amended from time to time. No such policy adoption or
amendment shall in any event require the prior consent of any Participant. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company or any of its Affiliates. In
the event that an Award is subject to more than one such policy, the policy with
the most restrictive clawback or recoupment provisions shall govern such Award,
subject to applicable law.

 

(e) Non-Exempt Employees. If an Option is granted to an employee of the Company
or any of its Affiliates in the United States who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, the Option will
not be first exercisable for any shares of Stock until at least six (6) months
following the date of grant of the Option (although the Option may vest prior to
such date). Consistent with the provisions of the Worker Economic Opportunity
Act, (1) if such employee dies or suffers a Disability, (2) upon a Corporate
Event in which such Option is not assumed, continued, or substituted, (3) upon a
Change in Control, or (4) upon the Participant’s retirement (as such term may be
defined in the applicable Award Agreement or a Participant Agreement, or, if no
such definition exists, in accordance with the Company’s then current employment
policies and guidelines), the vested portion of any Options held by such
employee may be exercised earlier than six (6) months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
will be exempt from his or her regular rate of pay. To the extent permitted
and/or required for compliance with the Worker Economic Opportunity Act to
ensure that any income derived by a non-exempt employee in connection with the
exercise, vesting or issuance of any shares under any other Award will be exempt
from such employee’s regular rate of pay, the provisions of this Section
20(e)will apply to all Awards.

 

15

 

 

(f) Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this Section 20(e) by
and among, as applicable, the Company and its Affiliates for the exclusive
purpose of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, the Company and its Affiliates may each
transfer the Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country and any
given recipient’s country may have different data privacy laws and protections.
By accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of assisting the Company in the implementation, administration, and
management of the Plan and Awards and the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Company or the Participant may elect
to deposit any shares of Stock. The Data related to a Participant will be held
only as long as is necessary to implement, administer, and manage the Plan and
Awards and the Participant’s participation in the Plan. A Participant may, at
any time, view the Data held by the Company with respect to such Participant,
request additional information about the storage and processing of the Data with
respect to such Participant, recommend any necessary corrections to the Data
with respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel the Participant’s eligibility
to participate in the Plan, and in the Committee’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents described herein. For more information on the consequences of refusal
to consent or withdrawal of consent, Participants may contact their local human
resources representative.

 

(g) Participants Outside of the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then a
resident, or is primarily employed or providing services, outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then a resident or primarily employed or
providing services, or so that the value and other benefits of the Award to the
Participant, as affected by non—U.S. tax laws and other restrictions applicable
as a result of the Participant’s residence, employment, or providing services
abroad, shall be comparable to the value of such Award to a Participant who is a
resident, or is primarily employed or providing services, in the United States.
An Award may be modified under this Section 20(g) in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation or result in actual
liability under Section 16(b) of the Exchange Act for the Participant whose
Award is modified. Additionally, the Committee may adopt such procedures and
sub-plans as are necessary or appropriate to permit participation in the Plan by
Eligible Persons who are non—U.S. nationals or are primarily employed or
providing services outside the United States.

 

(h) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
of its Affiliates is reduced (for example, and without limitation, if the
Participant is an employee of the Company and the employee has a change in
status from a full-time employee to a part-time employee) after the date of
grant of any Award to the Participant, the Committee has the right in its sole
discretion to (i) make a corresponding reduction in the number of shares of
Stock subject to any portion of such Award that is scheduled to vest or become
payable after the date of such change in time commitment, and (ii) in lieu of or
in combination with such a reduction, extend the vesting or payment schedule
applicable to such Award. In the event of any such reduction, the Participant
will have no right with respect to any portion of the Award that is so reduced
or extended.

 

16

 

 

(i) No Liability of Committee Members. Neither any member of the Committee nor
any of the Committee’s permitted delegates shall be liable personally by reason
of any contract or other instrument executed by such member or on his or her
behalf in his or her capacity as a member of the Committee or for any mistake of
judgment made in good faith, and the Company shall indemnify and hold harmless
each member of the Committee and each other employee, officer, or director of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against all costs and
expenses (including counsel fees) and liabilities (including sums paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan, unless arising out of such Person’s own fraud or willful
misconduct; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such Person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such Persons may be entitled under the Company’s
certificate or articles of incorporation or by-laws, each as may be amended from
time to time, as a matter of law, or otherwise, or any power that the Company
may have to indemnify them or hold them harmless.

 

(j) Payments Following Accidents or Illness. If the Committee shall find that
any Person to whom any amount is payable under the Plan is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
then any payment due to such Person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such Person, or any other Person
deemed by the Committee to be a proper recipient on behalf of such Person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

 

(k) Governing Law. The Plan shall be governed by and construed in accordance
with the laws of State of Delaware without reference to the principles of
conflicts of laws thereof.

 

(l) Electronic Delivery. Any reference herein to a “written” agreement or
document or “writing” will include any agreement or document delivered
electronically or posted on the Company’s intranet (or other shared electronic
medium controlled or authorized by the Company to which the Participant has
access) to the extent permitted by applicable law.

 

(m) Arbitration. All disputes and claims of any nature that a Participant (or
such Participant’s transferee or estate) may have against the Company arising
out of or in any way related to the Plan or any Award Agreement shall be
submitted to and resolved exclusively by binding arbitration conducted in New
York City, New York (or such other location as the parties thereto may agree) in
accordance with the applicable rules of the American Arbitration Association
then in effect, and the arbitration shall be heard and determined by a panel of
three arbitrators in accordance with such rules (except that in the event of any
inconsistency between such rules and this Section 20(m), the provisions of this
Section 20(m) shall control). The arbitration panel may not modify the
arbitration rules specified above without the prior written approval of all
parties to the arbitration. Within ten business days after the receipt of a
written demand, each party shall designate one arbitrator, each of whom shall
have experience involving complex business or legal matters, but shall not have
any prior, existing or potential material business relationship with any party
to the arbitration. The two arbitrators so designated shall select a third
arbitrator, who shall preside over the arbitration, shall be similarly qualified
as the two arbitrators and shall have no prior, existing or potential material
business relationship with any party to the arbitration; provided that if the
two arbitrators are unable to agree upon the selection of such third arbitrator,
such third arbitrator shall be designated in accordance with the arbitration
rules referred to above. The arbitrators will decide the dispute by majority
decision, and the decision shall be rendered in writing and shall bear the
signatures of the arbitrators and the party or parties who shall be charged
therewith, or the allocation of the expenses among the parties in the discretion
of the panel. The arbitration decision shall be rendered as soon as possible,
but in any event not later than 120 days after the constitution of the
arbitration panel. The arbitration decision shall be final and binding upon all
parties to the arbitration. The parties hereto agree that judgment upon any
award rendered by the arbitration panel may be entered in the United States
District Court for the Southern District of New York or any New York State court
sitting in New York City. To the maximum extent permitted by law, the parties
hereby irrevocably waive any right of appeal from any judgment rendered upon any
such arbitration award in any such court. Notwithstanding the foregoing, any
party may seek injunctive relief in any such court.

 

(n) Statute of Limitations. A Participant or any other person filing a claim for
benefits under the Plan must file the claim within one (1) year of the date the
Participant or other person knew or should have known of the facts giving rise
to the claim. This one-year statute of limitations will apply in any forum where
a Participant or any other person may file a claim and, unless the Company
waives the time limits set forth above in its sole discretion, any claim not
brought within the time periods specified shall be waived and forever barred.

 

17

 

 

(o) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be required to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees and service providers under general law.

 

(p) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member.

 

(q) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

 

* * *

 

ADOPTED BY THE BOARD OF DIRECTORS: _____ 2020

APPROVED BY THE STOCKHOLDERS:______ 2020

TERMINATION DATE: _________2030

 

18

 